                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

UNITED STATES OF AMERICA,              *

      Plaintiff,                       *

vs.                                    *           CASE NO. 4:19-CR-26 (CDL)

THOMAS JASPER WILLIAMS,                *

      Defendant.                       *


                                O R D E R

      During a traffic stop, police officers searched Defendant’s

car without a warrant and without a reasonable suspicion that it

contained a dangerous weapon or other illegal contraband.                      They

found a gun and ammunition in the car.               This discovery escalated

Defendant’s citation for driving at night without his headlights

illuminated to an arrest and subsequent indictment for being a

felon in possession of a firearm.               Contending that the search of

his vehicle violated the Fourth Amendment to the United States

Constitution, Defendant filed a motion to suppress evidence of the

gun and ammunition and a non-Mirandized statement he made regarding

them.   The Government responds that the initial investigatory stop

was based on a reasonably articulable suspicion that Defendant had

violated   Georgia    traffic   laws       by    driving   at   night   with    his

headlights off, that the stop was not unreasonably prolonged, that

the   warrantless    search   was   authorized       by    Defendant’s   parolee



                                       1
Fourth Amendment waiver, that the police officers had reasonable

suspicion authorizing the search in light of Defendant’s status as

a probationer, and that, even if the search was constitutionally

flawed, the evidence should not be suppressed because they would

have inevitably discovered it anyway.             Regarding Defendant’s non-

Mirandized statement, the Government maintains that it was made

voluntarily before he was arrested and, thus, did not implicate

Defendant’s Miranda rights.

     Based upon the following findings of fact and conclusions of

law, the Court finds that the initial investigatory stop of

Defendant’s    vehicle   was   based       upon   a   reasonable   articulable

suspicion and that up until the point that the officers searched

the inside of Defendant’s car, the stop was not unreasonably

prolonged.    However, the Court further finds that the officers had

no objective reasonable suspicion that Defendant’s car contained

a dangerous weapon or other illegal contraband.                And, although

Defendant was subject to a parolee Fourth Amendment waiver, that

waiver only authorized “community supervision officers” to conduct

warrantless searches of Defendant.            It did not authorize all law

enforcement officers, without authorization from or cooperation

with a community supervision officer, to conduct a suspicionless

search of Defendant’s vehicle during a traffic stop.               Therefore,

the search of Defendant’s car violated the Fourth Amendment.

Because it is sheer speculation that the Government would have


                                       2
inevitably discovered the gun and ammunition absent the officers’

warrantless search at the scene, evidence of the gun and ammunition

must be suppressed.          As to Defendant’s non-Mirandized statement

related to the gun, Defendant made that statement after the

officers had completed their investigation related to the reason

for   the       investigatory        stop;       thus,    the      stop     had     been

unconstitutionally prolonged at the time he made the statement,

and it too must be suppressed.             Accordingly, Defendant’s motion to

suppress is granted, and neither the evidence related to the gun

nor his statement about it shall be admissible at trial.

                                FINDINGS OF FACT

      Based upon the evidentiary hearing on Defendant’s motion to

suppress, the Court makes the following findings of fact:

                                            1.

      At    twenty    minutes       past    midnight      on     October    25,   2018,

Defendant, a convicted felon who was on both state probation and

parole for two separate offenses, was driving his girlfriend’s

vehicle    in   a    high   crime    area       in   Columbus,    Georgia    with    the

headlights off.        As luck would have it, a rookie police officer

with the Columbus Police Department encountered him as she was on

patrol.     She turned around to pursue him with her lights flashing.

She perceived that he began to speed up, but he stopped shortly

without incident after turning onto a side street.




                                            3
                                  2.

     The officer approached the driver’s side door of Defendant’s

vehicle and asked him to show her his hands, so that she could

assure herself that he had no weapons.        She then directed him to

exit the car.    He complied.    By that time, another officer had

arrived on the scene as backup. The first officer patted Defendant

down outside the car for officer safety and found nothing.         She

asked if she could search his car, and he declined.           She then

retrieved his driver’s license to process him for a traffic

citation—driving without his headlights illuminated.       When she ran

the license check, it did not reveal any outstanding warrants, but

it did disclose that he was a “known gang member” and should be

considered “armed and dangerous.”       She also discovered that he was

not the registered owner of the vehicle and that the car tag had

expired a few days earlier.     Defendant informed the officers that

the car did not belong to him.         While the detaining officer was

processing the traffic citation, a third police officer arrived on

the scene. This officer, who was more experienced than the officer

who had pulled Defendant over, inquired about the conduct that led

to the stop.    That officer also did another check of the city’s

database to find out whether Defendant was under a Fourth Amendment

waiver.   Up until this point, the detaining officer was still

processing the traffic citation.          The decision to search the

computer database for this additional information did not delay or


                                   4
prolong Defendant’s detention beyond what would have been required

to   complete    the    investigation      and    processing    related     to    the

original reason for the stop.

                                          3.

      The third officer discovered the notation “Fourth Amd.” next

to one of Defendant’s convictions.               Based on his prior experience

as   an   investigator     with    the    District     Attorney’s    Office,      he

understood this to mean Defendant had a Fourth Amendment waiver.

He did not have access to a copy of the waiver; he only observed

this shorthand notation.           He also saw that Defendant’s criminal

history indicated he was on parole and probation for state felony

offenses.       Armed    with     this   information       indicating   a   Fourth

Amendment waiver, he informed Defendant that they were going to

search    his   car    pursuant    to    that    waiver.     The   officers      then

handcuffed Defendant for officer safety during the search and

informed him that the handcuffing was only temporary and that he

was not yet under arrest.         As they began their search, the officers

asked Defendant whether there was anything in the car they needed

to know about.        He responded there was a gun under the seat.

                                          4.

      During the search, the officers discovered the following: (1)

a stolen and loaded 9 mm pistol under the front passenger seat,

(2) an extended magazine in the driver side door with 23 rounds of

9 mm, (3) two magazines that contained 11 and 12 9 mm rounds in


                                          5
the front passenger seat, and (4) a box of Remington 9 mm in a gym

bag in the back passenger seat.

                                  5.

     Although the Government now contends that the officers had

reasonable suspicion to believe a weapon was in the car due to

Defendant’s past criminal history, his presence after midnight in

a high crime area, and the manner in which he operated his vehicle

during the officer’s pursuit of him prior to the stop, the officer

who instigated the warrantless search admits that he would not

have proceeded with it had he not learned of the Fourth Amendment

waiver because he would have been concerned about violating the

Fourth Amendment without the waiver.

                                  6.

     At the time of the stop, Defendant was on probation for

aggravated assault.   A Fourth Amendment waiver was not a condition

of his probation.     Hr’g (Aug. 13, 2019) Gov’t Ex. 5, Probation

Order (Oct. 11, 2016).

                                  7.

     At the time of the stop, Defendant was on parole for Forgery

First Degree.   As a condition of his parole, he agreed to and

acknowledged the following in writing: “My community supervision

officer or any other community supervision officer may, at any

time, conduct a warrantless search of my person, papers, and place

of residence, automobile, or any other property under my control.”


                                  6
Hr’g (Aug. 13, 2019) Gov’t Ex. 4, Parole Order (Oct. 17, 2017)

(hereinafter “Fourth Amendment waiver”).

                                     8.

     The law enforcement officers who participated in the search

of Defendant’s car were all employees of the Columbus, Georgia

Police    Department.    They     were    not   employees     of   the    Georgia

Department    of   Community   Supervision,      and   were   not     “community

supervision officers.” In addition, at the time of the warrantless

search of Defendant’s car, the police officers on the scene had

made no contact with any community supervision officer who was

directly responsible for monitoring Defendant or anyone else’s

parole.      Although   finding    illegal      contraband    in     Defendant’s

vehicle would likely violate the conditions of his parole, the

police    officers   conducting    the     warrantless      search    were    not

motivated by parole compliance considerations.                The search was

designed to find evidence to support new criminal charges, even if

a secondary consequence may be a parole violation.

                                     9.

     After    discovering   the    gun    and   ammunition,    Defendant      was

arrested for being a felon in possession of a firearm.                   Although

he was also cited for fleeing to elude a police officer, there is

no objective evidence to support a reasonable conclusion that he

would have been subjected to a custodial arrest for that charge

had the search of the vehicle not revealed a gun.                     While the


                                     7
officers may have been justified in arresting him on that charge

alone, which would have led to them impounding the vehicle,

conducting an inventory search, and ultimately discovering the gun

and ammunition, the Court finds that any such conclusion is sheer

speculation.      The Court notes that the evidence on the fleeing to

elude charge is weak and based solely on a subjective feeling that

he sped up and did not stop as soon as he should have.                Yet there

is no objective evidence that the officer who made the stop was

focused on such a charge until another backup officer suggested it

to her after the search occurred and the officers were planning to

arrest Defendant for possessing the gun.               She had not notified

anyone that she was considering impoundment; no mention was made

of the need for a tow truck.        Thus, it is just as likely that she

would have cited him and let him leave the scene in the car without

arresting him and impounding the car.          The current record does not

support a finding that they would have inevitably found the gun

even without the search at the scene.

                              CONCLUSIONS OF LAW

     The    Fourth   Amendment    protects     people   from     “unreasonable

searches and seizures” by the Government.          U.S. Const. amend. IV.

Generally,    searches   and     seizures    require    a   written    warrant

supported    by    probable     cause.       Id.    But,    in    exceptional

circumstances, a warrantless search and/or seizure may not violate

the Fourth Amendment.          Defendant’s pending motion to suppress


                                         8
requires    the   Court   to   explore       the   parameters   of    permissible

warrantless searches in the context of an investigatory traffic

stop.

I.   The Investigatory Stop

     It is beyond dispute that the Fourth Amendment does not

prevent a police officer from stopping a person and detaining that

person briefly in order to investigate a reasonable suspicion that

the person has engaged in or is about to engage in criminal

activity.     Terry v. Ohio, 392 U.S. 1, 27 (1968).                This principle

permits a police officer to conduct an investigatory stop of a

vehicle.     United States v. Sharpe, 470 U.S. 675, 682 (1985).

“Reasonable suspicion” requires more than a hunch; there must be

some objectively articulable justification for the stop.                    United

States v. Sokolow, 490 U.S. 1, 7 (1989).                    Here, the officer

observed Defendant driving a vehicle at night without illuminated

headlights.       The   officer   clearly      had   the   right     to   stop   the

Defendant to investigate that traffic infraction.

     The officers also had the right to check the Defendant’s

criminal history during the stop, which included discovery of the

Fourth Amendment waiver.        United States v. Purcell, 236 F.3d 1274,

1278 (11th Cir. 2001) (“The request for criminal histories as part

of a routine computer check [during a traffic stop] is justified

for officer safety.”).         Moreover, as noted previously, this check

did not prolong the stop beyond what was necessary to complete the


                                         9
investigation of the traffic stop.           See United States v. Campbell,

912 F.3d 1340, 1351 (11th Cir. 2019) (noting that even if inquiries

are unrelated to a traffic stop, they are ”permitted so long as

they do not add time to the stop”).                  Accordingly, Defendant’s

Fourth Amendment rights were not violated up to the time that the

officers began the warrantless search of his car.

     Importantly,    prior     to     learning      of   the    Fourth    Amendment

waiver,   the   police   officers      did    not    have      probable    cause   or

reasonable suspicion to believe that a gun or illegal contraband

was present in Defendant’s car.             They may have had a hunch based

on his criminal history and his presence in a high crime area after

midnight.     But a hunch is not enough to justify a warrantless

search of a vehicle.          Moreover, the Government’s argument that

Defendant’s failure to immediately stop for the detaining officer

gave the officers reasonable suspicion to believe he was hiding

contraband is unpersuasive.           An innocent traveler could have a

number of valid reasons for failing to immediately pull over for

a police officer (e.g., failing to see the officer’s lights, not

having    a   shoulder   to    pull    on    to,    confusion).           Therefore,

Defendant’s brief failure to stop for the officer, without more,

is not enough to create reasonable suspicion to justify the search

of Defendant’s car.      See United States v. Boyce, 351 F.3d 1102,

1109-10 (11th Cir. 2003) (noting that reasonable suspicion should

not be based on factors that “would likely apply to a considerable


                                       10
number    of   those     traveling     for        perfectly    legitimate       purposes”

(quoting United States v. Smith, 799 F.2d 704, 707 (11th Cir.

1986)).

      Although Defendant’s status as a probationer alone would

justify    the      officers’      warrantless       search     if    the     search   were

supported      by     reasonable     suspicion,          the   search    here    was   not

supported by reasonable suspicion. See United States v. Yuknavich,

419 F.3d 1302, 1311 (11th Cir. 2005) (finding that the search of

a   probationer        was    constitutional        if    supported     by     reasonable

suspicion).           And, the Court has located no binding authority

standing for the proposition that a probationer’s probation status

alone    could      justify    a   search     based       on   less    than    reasonable

suspicion.          See id. at 1311 n.9 (noting the Eleventh Circuit

“offer[ed] no opinion on whether a warrantless search based on

less than reasonable suspicion could be reasonable under the Fourth

Amendment”); see also United States v. Knights, 534 U.S. 112, 120

n.6 (2001) (finding warrantless search of probationer with a Fourth

Amendment waiver supported by individualized suspicion did not

violate Fourth Amendment, but not deciding “whether the probation

condition        so     diminished      or        completely         eliminated,       [the

probationer’s]         reasonable     expectation         of   privacy . . . that         a

search by a law enforcement officer without any individualized

suspicion would have satisfied the reasonableness requirements of

the Fourth Amendment”).              The only factor that could swing the


                                             11
balance in favor of a finding that the search was reasonable here

is if Defendant’s Fourth Amendment waiver sufficiently diminished

his privacy interest that the State’s interests outweigh his right

to be free from a suspicionless search.

II.   Fourth Amendment Waiver

      The Supreme Court has clearly held that a suspicionless search

of someone on parole based upon a clear and unambiguous Fourth

Amendment waiver does not violate the Fourth Amendment.        Samson

v. California, 547 U.S. 843, 846 (2006).      In Samson, the Supreme

Court had to decide whether a Fourth Amendment violation occurred

from a suspicionless search conducted under the authority of a

California statute that required every state parolee to agree in

writing “to be subject to search or seizure by a parole officer or

other peace officer at any time of the day or night, with or

without a search warrant and with or without cause.” Id.          The

Supreme Court found no violation.     Id.   It began its rationale by

describing the proper analytical approach for resolving the issue:

      “[U]nder our general Fourth Amendment approach” we
      “examin[e] the totality of the circumstances” to
      determine whether a search is reasonable within the
      meaning of the Fourth Amendment. . . . Whether a search
      is reasonable “is determined by assessing, on the one
      hand, the degree to which it intrudes upon an
      individual’s privacy, and, on the other, the degree to
      which it is needed for the promotion of legitimate
      governmental interests.”

Id. at 848 (alterations in original) (quoting Knights, 534 U.S. at

118-19). The Court then applied that approach to the suspicionless



                                 12
search of a parolee who had agreed to a search and seizure at any

time for any purpose by any peace officer.                  The Court first found

that parolees have “severely diminished expectations of privacy by

virtue of their status alone.”               Id. at 852.     The Court then found

it “salient” that the “parole search condition . . . —requiring

inmates who opt for parole to submit to suspicionless searches by

a parole officer or other peace officer ‘at any time,’ . . . —was

‘clearly expressed’ to petitioner.”                   Id. (quoting Knights, 534

U.S. at 119).          It made this conclusion by observing that the

petitioner had signed an order submitting to the condition “and

thus was ‘unambiguously’ aware of it.”                 Id. (quoting Knights, 534

U.S.   at    119).      Examining      the     totality    of   the   circumstances

pertaining to petitioner’s status as a parolee, which the Court

described as “an established variation on imprisonment” and which

circumstances included “the plain terms of the parole search

condition,” the Court stated that “petitioner did not have an

expectation       of    privacy       that     society      would     recognize    as

legitimate.” Id. (first quoting Morissey v. Brewer, 408 U.S. 471,

477 (1972)).

       The   Court     then   found    that     “[t]he    State’s     interests,   by

contrast, are substantial.”            Id. at 853.       It described the State’s

interest     in    supervising        parolees    as      “overwhelming”    because

“parolees . . . are           more    likely     to    commit    future    criminal

offenses.”        Id. (alteration in original) (quoting Penn. Bd. of


                                          13
Probation & Parole v. Scott, 542 U.S. 357, 365 (1998)).                               In

addition, the Court acknowledged that “a State’s interests in

reducing    recidivism        and    thereby        promoting       reintegration    and

positive    citizenship        among       probationers       and    parolees   warrant

privacy intrusions that would not otherwise be tolerated under the

Fourth Amendment.”            Id.     The Court emphasized that a State’s

“ability to conduct suspicionless searches of parolees serves its

interest in reducing recidivism, in a manner that aids, rather

than   hinders,       the    reintegration         of    parolees     into   productive

society.”       Id.   The Court accepted California’s empirically based

contention        that        “[i]mposing            a      reasonable        suspicion

requirement . . . would             give    parolees       greater     opportunity    to

anticipate searches and conceal criminality.”                       Id. at 854.      The

Court ultimately found that these substantial State interests

outweigh    a    parolee’s      substantially            diminished    expectation    of

privacy, and therefore, the suspicionless search of a parolee who

was knowingly under a Fourth Amendment waiver did not violate the

Fourth Amendment.           Id. at 857.

       Although the record in the present case regarding the State’s

interest in being permitted to conduct suspicionless searches of

parolees is not as thorough as the record presented to the Supreme

Court in Samson, the Court accepts that the State of Georgia has

similar substantial interests.                    The difference here is in the

Defendant’s expectation of privacy. The Court does not read Samson


                                             14
to hold that all parolees have the same diminished expectation of

privacy.     Although   being   on    parole   alone   diminishes   one’s

expectation of privacy, other circumstances may affect the degree

to which that expectation is diminished.        Otherwise, the Supreme

Court in Samson would not have emphasized that the petitioner there

signed an unambiguous acknowledgment that he was subject to a

warrantless search without any cause at any time for any reason by

any law enforcement officer.    And because he was aware that he had

done so, his expectation of privacy was naturally diminished—not

just because of his general status as a parolee but because he

affirmatively    acknowledged    this     diminished    expectation    of

privacy.1

     The Georgia Board of Pardons and Parole Fourth Amendment

waiver in this case is different than the California law analyzed

in Samson.   Defendant here signed an acknowledgment stating: “My

community supervision officer or any other community supervision

officer may, at any time, conduct a warrantless search of my

person, papers, and place of residence, automobile, or any other

property under my control.”          Fourth Amendment waiver 2.       This

Fourth Amendment waiver has two significant differences from the

one in Samson.   Although it certainly notified Defendant that he



1 The Court understands that Samson was not decided based upon the
petitioner’s consent to search due to the Fourth Amendment waiver. See
id. at 852 n.3. But clearly the existence and content of the waiver
affects his privacy expectation.


                                     15
was subject to warrantless searches, it does not clearly and

unambiguously inform him that he will be subject to them without

any cause.       Cf. Samson, 547 U.S. at 846 (“with or without a search

warrant and with or without cause”).                 Moreover, Defendant’s waiver

restricts        the     warrantless    search       to     “community        supervision

officers.” Cf. id. (“by a parole officer or other peace officer”).

“Community       supervision      officer”     has    a    specific    meaning       under

Georgia law.       It means “an individual employed by [the Department

of   Community         Supervision]     who     supervises       probationers          and

parolees.”       O.C.G.A. § 42-3-1(3).         Thus, Defendant understood that

he was subject to certain warrantless searches by an employee of

the Department of Community Supervision who supervises parolees,

i.e., a parole officer.             Unlike the California law in Samson, he

was never placed on notice that he was subject to a warrantless

search at any time for any reason with or without cause by any law

enforcement officer.             It is undisputed that the police officers

who conducted the search of Defendant’s car were not “community

supervision officers.”            Nor were they requested by any community

supervision officer to conduct the search.                   Neither they nor their

search     had     any     connection   to     the        Department     of    Community

Supervision.

     The    Court        finds   that   the    Defendant       here    had      a   higher

expectation of privacy than the parolee in Samson. While Defendant

arguably was aware that he could be searched at any time without


                                          16
a warrant by a community supervision officer, he had no reasonable

expectation that a patrol officer employed by the city police

department could conduct a suspicionless search of his car during

an investigative Terry stop.          The Court does not read Samson to

hold   that   Defendant’s    status      as   a   parolee,   standing   alone,

authorizes suspicionless searches of him at any time under any

circumstances by any law enforcement officer.

       Even   though   a   State   may     have   sufficiently   substantial

interests to require a parolee to essentially forfeit his Fourth

Amendment rights this broadly, the State of Georgia has not gone

this far.     It apparently has determined that it can adequately

supervise its parolees by limiting their Fourth Amendment waivers

to the parole officers who are charged with the responsibility of

supervising them.      If the Georgia waiver here was as broad as the

California waiver in Samson, then perhaps the totality of the

circumstances would swing in favor of the constitutionality of the

search. But given the more restricted nature of Defendant’s waiver

and thus Defendant’s higher expectation of privacy, the Court finds

that under the totality of the circumstances Defendant’s interest

in not being subjected to a suspicionless search by police officers

during a traffic stop who have no connection to a community service

officer outweighs the State’s substantial, but not dispositive,




                                      17
interest in authorizing such a search under these circumstances.2

Simply put, in terms of the Supreme Court’s holding in Samson,

Defendant’s condition of release does not so diminish or eliminate

his   reasonable   expectation   of    privacy   that   the   suspicionless

search of his car under the circumstances presented here may be

permitted under the Fourth Amendment. 547 U.S. at 847.3

III. Inevitable Discovery

      Even if the evidence was obtained by unconstitutional means,

it may still be admissible if the Government inevitably would have

discovered it without the aid of unconstitutional police conduct.

Nix v. Williams, 467 U.S. 431, 444 (1984). To establish inevitable

discovery, the Government must show that the police possessed and

were actively pursuing the lawful avenue of discovery when the

unconstitutional conduct occurred.          United States v. Virden, 488

F.3d 1317, 1322 (11th Cir. 2007).          Although the Government argues

that the police here could have arrested Defendant for fleeing to



2
  The Court is aware of the unpublished opinion by a panel of the Eleventh
Circuit Court of Appeals upholding the warrantless and suspicionless
search of a Georgia parolee by police officers without making any
distinction between the substance of the Fourth Amendment waiver in
Samson and the Georgia parole waiver. See United States v. Stewart, 213
F. App’x 898 (11th Cir. 2007). This Court refuses to speculate as to
why it made no difference to this panel, but there are a myriad of
possibilities. The panel’s failure to even address the issue diminishes
the persuasive value of that nonbinding opinion.
3 As previously noted, both sides of the totality of the circumstances

scale here are different than in Samson. The Defendant’s expectation
of privacy here is higher due to the more limited nature of the waiver,
and the State of Georgia’s parole supervision interest is lower as
evidenced by its decision not to extend the waiver to all law enforcement
officers.


                                      18
elude a police officer,       impounded his car, and conducted          an

inventory search that would have revealed the gun and ammunition,

the factual record does not support the conclusion that the police

were pursuing an arrest and impoundment at the time they searched

the vehicle without a warrant or reasonable suspicion.         While the

officer was considering a citation for fleeing to elude, it is

speculation   that   she   would   have   arrested   the   Defendant   and

impounded the car.    At the time of the unlawful search, she had

taken no action to prepare for the impounding of the car, and no

testimony was presented that impoundment under these circumstances

was standard procedure.    Moreover, the fleeing to elude charge was

not supported by substantial evidence and appeared to be an after-

thought suggested to the citing officer by a backup officer at the

scene. The police were certainly not actively pursuing impoundment

at the time that they searched the car.        It was not likely that

they would have impounded the car had they not found the gun

inside, and it was thus not inevitable that the gun or ammunition

would have been lawfully discovered.4




4
  For the same reasons, the Government’s argument that the officer would
have had to impound Defendant’s car because it had an expired tag and,
thus, was not road-worthy is unpersuasive.       The Government, again,
presented no evidence that impoundment in these scenarios is standard
procedure or that the officer contemplated impounding before the
unconstitutional search was underway.


                                    19
IV.   The Non-Mirandized Statement

      When Defendant made the statement about the gun being inside

the car, he was in handcuffs.           He had not been advised of his

Miranda rights because the police officers did not consider him

under arrest.    They handcuffed him temporarily for officer safety

so that they could search the inside of the car.                    Although

handcuffing alone may not cause an otherwise lawful detention to

rise to an arrest, see United States v. Blackman, 66 F.3d 1572,

1576 (11th Cir. 1995), the prolonged detention here in order to

conduct an unconstitutional search of the car did amount to a

Fourth Amendment violation.       It is clear that his statement about

the gun was made after the investigation of the original reasons

for the stop had been, or should have been, completed.               At the

time of the statement, the officers had moved on to search the car

pursuant to what they believed to be a Fourth Amendment waiver.

The search had nothing to do with the traffic investigation.

Because the search pursuant to the waiver was unconstitutional,

Defendant’s detention during that search, which was thus prolonged

beyond   what   was   necessary   to    investigate   the    traffic-related

offenses, violated his Fourth Amendment right against unreasonable

seizure.    Campbell,     912   F.3d    at   1349   (“[A]uthority   for   the

seizure . . . ends when tasks tied to the traffic infraction are—

or reasonably should have been—completed.” (quoting Rodriguez v.

United States, 135 S. Ct. 1609, 1614 (2015)).               Accordingly, his


                                       20
statement made after he was legally free to go yet still handcuffed

must be suppressed.

                            CONCLUSION

     For the reasons explained in this Order, Defendant’s Motion

to Suppress (ECF No. 16) is granted.

     IT IS SO ORDERED, this 19th day of August, 2019.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                21
